Title: From Alexander Hamilton to Lewis Tousard, 7 March 1799
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir,
            New York March 7th 1799
          
          The Secretary at War has sent me a copy of your letter of the 10th of February. It appears to me proper that you should take the command at Rhode Island while you continue to be employed there and are the superior officer. You will do it accordingly and you will communicate this letter to the present commanding officer as your authority. He will also communicate to you a letter, which I wrote to him upon my entering on the command which embraces his post. To the directions of this letter you will conform; bearing in mind in the exercise of your command, that the public service may not permit you to be very long stationary.
          The proposition respecting Captain Henry is reserved to future consideration.
          There is an idea in the close of your letter, to which I must advert, to prevent error. According to my construction of the Article of War, your power as commanding officer of the Garrison will not be competent to the appointment of a General Court Martial It will therefore be necessary for you, when one is wanted to recur to my previous sanction. With great consideration & esteem I am Sir Yr Obed. Sert.
          
            A Hamilton
          
          Major Toussard.
        